United States Court of Appeals
                      For the First Circuit


Nos. 18-2191
     19-1095
                         HARRY DE PRINS,

                       Plaintiff, Appellee,

                                v.

MICHAEL J. MICHAELES, Trustee of the Donald Belanger Irrevocable
 Trust dated October 28, 2008; DONALD BELANGER IRREVOCABLE TRUST
                     DATED OCTOBER 28, 2008,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                              Before

                  Torruella, Lynch, and Kayatta,
                          Circuit Judges.


     Michael J. Rossi, with whom Conn Kavanaugh Rosenthal Peisch
& Ford LLP was on brief, for appellants.
     J. Mark Dickison, with whom Ryan A. Ciporkin, Laura S. Sawyer,
and Lawson & Weitzen, LLP, were on brief, for appellee.


                        November 15, 2019
          LYNCH, Circuit Judge.              This is an important case about

Massachusetts trust law which we think is better answered by the

Massachusetts    Supreme    Judicial      Court    (SJC).      Accordingly,     we

certify to the SJC under its Rule 1:03 an unresolved question under

both state common law and state statutes concerning whether a

judgment creditor of the settlor's estate may reach and apply

assets in an irrevocable spendthrift trust after the death of the

self-settlor of the trust.

                                        I.

          Harry De Prins brought this reach and apply action

against a Massachusetts spendthrift trust created by his parents'

murderer, Donald Belanger, to enforce an Arizona wrongful death

judgment against Belanger's estate.              The parties do not dispute

the relevant facts, which we draw from the record.

          In     2000,     Donald      and     Ellen    Belanger      moved   from

Massachusetts to Arizona.           In 2005, their neighbors Armand and

Simonne De Prins filed a lawsuit against the Belangers and others

over shared water rights.           In 2007, the De Prinses obtained a

monetary judgment against the Belangers.

          In    June     2008,   the   Belangers       moved   from   Arizona   to

California.     Ellen Belanger committed suicide there on October 4,

2008, distressed at least in part about the loss of the lawsuit.

Immediately after Ellen Belanger's death, the Belangers' daughter,




                                       - 2 -
Christina Clark, drove to California and convinced her father to

return to Arizona with her.

          One    week   after   his   wife's   suicide,      Donald   Belanger

contacted his attorney, Michael J. Michaeles, about creating an

irrevocable trust.       On October 28, 2008, Belanger created the

Donald A. Belanger Irrevocable Trust Dated October 28, 2008 ("the

Trust"), a self-settled trust that named Michaeles as its sole

trustee and Belanger himself as its sole beneficiary during his

life.   The     Trust   provided   that    Clark    would   become    the   sole

beneficiary     after   Belanger's    death.         It   also   contained     a

spendthrift clause and provided that Belanger could not "alter,

amend, revoke, or terminate" the Trust.            Belanger signed the Trust

on November 3, 2008, and conveyed substantially all of his assets

to Michaeles as trustee.

          Four months after he signed the Trust, on March 2, 2009,

Belanger shot and killed Armand and Simonne De Prins in a Walmart

parking lot in Show Low, Arizona. The next morning, police stopped

Belanger on Interstate 25 in New Mexico.                  Before the officer

approached Belanger's car, Belanger shot and killed himself.

          Michaeles, who was already the trustee of the Trust,

then became personal representative of Belanger's estate, which he

probated in Arizona.

          On June 10, 2010, the De Prinses' son, Harry De Prins

("De Prins"), brought a wrongful death action in Arizona state


                                   - 3 -
court against Michaeles as personal representative of Belanger's

estate.    That action was removed to the U.S. District Court for

the District of Arizona.

           In November 2014, De Prins commenced this separate reach

and apply action in the Arizona federal district court against the

Trust and Michaeles as its trustee, having learned of the Trust

through the wrongful death litigation.               In July 2015, De Prins

settled the wrongful death action against the estate with Michaeles

as personal representative of the estate for $750,000.                    The

judgment   entered   in    the   probate    action    of   Belanger's   estate

stipulated that collection of De Prins's consent judgment against

the estate would be exclusively against the Trust and that the

reach and apply action against the Trust would be transferred to

the U.S. District Court for the District of Massachusetts.                The

operative amended complaint in this action states a single claim

to reach and apply the Trust's assets to satisfy De Prins's

$750,000 wrongful death judgment against Belanger's estate.

           After cross-motions for summary judgment, the district

court entered judgment for De Prins, holding that he had satisfied

the three elements for a reach and apply action required by

Massachusetts law.        De Prins v. Michaeles, 342 F. Supp. 3d 199,

205 (D. Mass. 2018).        The district court also held that, under

Massachusetts law, a self-settled trust cannot be used to shield

one's assets from creditors, even where the trust has a spendthrift


                                    - 4 -
provision and the trustee had made no distributions to the settlor

prior to his death.       Id. at 206.

            Michaeles timely appealed.

                                      II.

            Since    we   dispose    of   some      preliminary     questions     by

affirming summary judgment as to those questions, we review those

grants of summary judgment de novo, and do so by "'scrutiniz[ing]

the evidence in the light most agreeable to the nonmoving party,

giving     that   party   the    benefit      of    any    and    all   reasonable

inferences.'"      Pena v. Honeywell Int'l, Inc., 923 F.3d 18, 27 (1st

Cir. 2019) (alteration in original) (quoting Murray v. Kindred

Nursing Ctrs. W. LLC, 789 F.3d 20, 25 (1st Cir. 2015)), reh'g

denied, 931 F.3d 100 (1st Cir. 2019).

A.   Statute of Limitations

            We    describe    and   dispose    of    the   Trust's      statute   of

limitations defense.         We do not certify any limitation issues to

the SJC.

            Michaeles argues that De Prins's reach and apply action

is time-barred by Massachusetts's one-year statute of limitations

for claims by creditors of the deceased against estates or trusts.

Mass. Gen. Laws ch. 190B, § 3-803(a), (b).                       But that statute

plainly does not apply to this action.

            It is quite clear that Arizona law provides the choice-

of-law rules applicable to this action, which was brought in


                                     - 5 -
Arizona.     See Ferens v. John Deere Co., 494 U.S. 516, 523 (1990)

("A   transfer   under    § 1404(a)       . . .    does   not   change   the   law

applicable to a diversity case."); Klaxon Co. v. Stentor Elec.

Mfg. Co., 313 U.S. 487, 496 (1941) (requiring federal courts

sitting in diversity to apply the choice-of-law rules of the forum

state).    Arizona follows the Restatement (Second) of Conflicts of

Laws, applying to a given legal question the law of "the state

that has the most significant relationship to the issue." Pounders

v. Enserch E & C, Inc., 306 P.3d 9, 14 (Ariz. 2013).

            Arizona has the most significant relationship to this

question, given that Belanger executed the Trust in Arizona,

Belanger and both De Prinses were Arizona residents when they died,

Belanger murdered the De Prinses in Arizona, and Belanger's estate

was probated in Arizona. The Trust's provision that it is governed

by    Massachusetts     law    does   not     determine     which   statute     of

limitations governs this action.            The Trust states that it "shall

be interpreted in accordance with the laws of the Commonwealth of

Massachusetts, and [that] its validity and administration shall be

governed by the laws of the Commonwealth of Massachusetts."                    The

question of which statute of limitations to apply thus falls

outside the categories of disputes covered by the limited choice-

of-law     provision.         Michaeles    cites    no    Arizona   statute     of

limitations that would bar this action.              The only Arizona statute

he cites by its terms does not apply to this suit as it applies


                                      - 6 -
only to "claims against a decedent's estate," which this reach and

apply action is not.        See Ariz. Rev. Stat. Ann. § 14-3803(A)(1).1

We conclude the reach and apply action is not time barred.

B.   Collateral Estoppel

           We also rule against De Prins's collateral estoppel

argument and do not certify this issue to the SJC.

           De Prins argues that Michaeles is collaterally estopped

from arguing that De Prins may not reach the Trust because of the

final judgment in the underlying wrongful death action, which

included a stipulation that the judgment could only be enforced

against the Trust's assets.

           This argument has no merit.         Collateral estoppel applies

"[w]hen   an   issue   of    fact   or   law   is   actually   litigated   and

determined by a valid and final judgment, and the determination is

essential to the judgment."          Restatement (Second) of Judgments

§ 27 (Am. Law Inst. 1982); see also Commonwealth v. Two Parcels of

Land, 724 N.E.2d 739, 743–44 (Mass. App. Ct. 2000); Indus. Park

Corp. v. U.S.I.F. Palo Verde Corp., 547 P.2d 56, 61 (Ariz. Ct.

App. 1976).    "There are many reasons why a party may choose not to

raise an issue, or to contest an assertion, in a particular



     1    Michaeles also argues that the district court was wrong
to hold that the twenty-year period found in Mass. Gen. Laws ch.
260, § 20 was the applicable statute of limitations.      Because
Massachusetts law does not govern the timeliness of this action,
this question is irrelevant.


                                     - 7 -
action," so we generally err on the side of not finding an issue

precluded when it is not clear that it was fully litigated.            See

Restatement (Second) of Judgments § 27 cmt. e; Two Parcels of Land,
724 N.E.2d at 744 (explaining that to apply collateral estoppel

"the court must . . . find that the party to be estopped had a

'full and fair opportunity to litigate the issue in the first

action'" (quoting Brunson v. Wall, 541 N.E.2d 338, 341 (Mass.

1989))).   For that reason, stipulations and consent judgments are

not usually preclusive.      Restatement (Second) of Judgments § 27

cmt. e ("In the case of a judgment entered by . . . consent, . . .

none of the issues is actually litigated.").           Instead, they are

preclusive only on issues for which the parties clearly intended

that result.      Id. ("A stipulation may . . . be binding in a

subsequent    action   between    the   parties   if   the   parties   have

manifested an intention to that effect."); see also Chaney Bldg.

Co. v. City of Tucson, 716 P.2d 28, 30 (Ariz. 1986) ("Because the

issues involved in the . . . dispute were never actually litigated,

one of the prerequisites to giving a judgment collateral estoppel

effect is patently absent.       Nothing is adjudicated between parties

to a stipulated dismissal.").

             Here the parties stipulated that "collection of [the]

judgment would be exclusively against the Decedent's irrevocable

trust . . . ."    There is no indication from that language that the

parties intended the agreement to be binding on the issue of De


                                   - 8 -
Prins's ability to reach and apply trust assets and income.

Instead, they simply stipulated that the reach and apply action

against the Trust would be De Prins's sole avenue for collection.

Put another way, the agreement was that De Prins would not attempt

to collect anything further from the estate -- not necessarily

that he would be able to collect from the Trust.      And the fact

that Michaeles agreed to the consent judgment in his capacity as

personal representative of the estate and not as trustee of the

Trust furthers the conclusion that he was not seeking to waive any

rights of the Trust.

C.   Certification of the Dispositive Question in the Reach and
     Apply Action

          We turn to the matter that we certify.

          The crux of Michaeles's argument on appeal is that the

district court erred in its core legal holding that De Prins is

entitled under Massachusetts law to reach and apply the irrevocable

trust assets to satisfy the wrongful death judgment. This argument

turns on whether in these circumstances, under state common law

and state statutes, a self-settled spendthrift irrevocable trust

which provided for unlimited distributions to the settlor during

his lifetime (and to no one else) protects assets in the trust

from a reach and apply action by the settlor's creditors after the

settlor's death. Massachusetts law has not resolved this question.




                              - 9 -
             Under Massachusetts case law, a self-settled spendthrift

trust does not protect assets from the settlor's creditors to the

extent that the settlor retains use and control of the funds. Ware

v. Gulda, 117 N.E.2d 137, 138 (Mass. 1954); Restatement (Second)

of Trusts § 156(1), (2) (Am. Law Inst. 1959).2 And where, "[d]uring

his lifetime," the self-settlor of a revocable trust "enjoyed all

the indicia of ownership of the property he placed in the trust"

by   being   "settlor,   trustee,    and     sole   beneficiary   . . .,   the

successor trustees hold the trust property subject to the claims

of creditors."     Nile v. Nile, 734 N.E.2d 1153, 1158 (Mass. 2000)

(characterizing the holding of State St. Bank & Tr. Co. v. Reiser,

389 N.E.2d 768 (Mass. App. Ct. 1979)).

             An aspect of the State Street rule approved in Nile now

appears to be codified at Mass. Gen. Laws ch. 203E, § 505(a)(3),

which provides that "[a]fter the death of a settlor, . . . the

property of a trust that was revocable at the settlor's death shall

be subject to claims of the settlor's creditors," even despite a

spendthrift clause.      See 2012 Mass. Acts 140 (2012).

             But, as Michaeles points out, the statute does not

resolve the question as to an irrevocable spendthrift trust.




      2   While we recognize the Restatement (Third) of Trusts
(Am. Law Inst. 2003) may have some relevance to this issue, neither
party has argued to us that it makes any material change for the
purpose of this case.


                                    - 10 -
            Indeed, another section of the same statute provides

that, "[w]ith respect to an irrevocable trust, a creditor or

assignee of the settlor may reach the maximum amount that can be

distributed to or for the settlor's benefit."   Mass. Gen. Laws ch.

203E, § 505(a)(2).   Michaeles argues that, because no trust assets

may be distributed for Belanger's benefit after his death, De Prins

cannot reach any trust assets.   But this statute does not, by its

terms, expressly address the question.3

            De Prins urges that this case is governed by Calhoun v.

Rawlins, 106 N.E.3d 684 (Mass. App. Ct. 2018), review denied, 480
Mass. 1110 (2018).    In that case, the settlor-beneficiary of an

irrevocable spendthrift trust caused a car accident that killed

him and injured two others, who then sued to recover for the

injuries.    Id. at 688.   But, although the court held that the

plaintiffs could reach the assets of the trust, it did not address

the effect of the defendant's death.    Rather, the issue on appeal

was whether the trust was self-settled.   Id. at 688-93.   Further,

it is a decision of Massachusetts's intermediate appellate court

and not the SJC.     See United States v. Tavares, 843 F.3d 1, 14


     3    De Prins argues that Michaeles waived any argument
related to Mass. Gen. Laws ch. 203E, § 505 by not making it to the
district court.      Not so.     Michaeles clearly argued that
Massachusetts law bars De Prins's action because Belanger's
interest in the Trust assets ended when he died. He offers the
statute for its consistency with that proposition. Given that the
statute does not by its terms bar De Prins's action, Michaeles did
not waive the argument.


                               - 11 -
(1st Cir. 2016) ("We are not bound by a decision of a state

intermediate appellate court . . . .").

           As we have just explained, Massachusetts law does not

clearly answer the question upon which the disposition of this

case depends.     Although neither party requested certification,

neither party objected to it when asked at oral argument.4        In any

event, "'we have the discretion to certify questions to the SJC

sua sponte.'"     Phillips v. Equity Residential Mgmt., L.L.C., 844
F.3d 1, 4 n.7 (1st Cir. 2016) (quoting Easthampton Sav. Bank v.

City of Springfield, 736 F.3d 46, 50 n.4 (1st Cir. 2013)); Mass.

S.J.C. R. 1:03.    "[C]ertification is particularly appropriate here

since the answers to these questions may hinge on policy judgments

best left to the Massachusetts court and will certainly have

implications beyond these parties."        Ropes & Gray LLP v. Jalbert

(In re Engage, Inc.), 544 F.3d 50, 53 (1st Cir. 2008); accord

Steinmetz v. Coyle & Caron, Inc., 862 F.3d 128, 142 (1st Cir.

2017).   For these reasons, "we exercise our discretion in favor of

certification."     GGNSC Admin. Servs., LLC v. Schrader, 917 F.3d
20, 25 (1st Cir. 2019).

           We   thus   certify   the      following   question   to   the

Massachusetts SJC:



     4    In Rule 28(j) letters submitted after argument at the
court's request, De Prins conceded that no SJC decision is
controlling, while Michaeles deemed that a "close question."


                                 - 12 -
          On the undisputed facts of this record, does
          a self-settled spendthrift irrevocable trust
          that is governed by Massachusetts law and
          allowed unlimited distributions to the settlor
          during his lifetime protect assets in the
          irrevocable trust from a reach and apply
          action by the settlor's creditors after the
          settlor's death?

          We   also      welcome     any    other   observation   about

Massachusetts law that the SJC considers relevant.

                                    III.

          We direct the Clerk of this court to forward to the

Massachusetts SJC, under this court's official seal, a copy of the

certified question and this opinion, along with a copy of the

parties' briefs and appendix, which set forth all facts relevant

to the issue certified.       We retain jurisdiction pending that

court's determination.




                                   - 13 -